Name: Commission Regulation (EEC) No 38/80 of 9 January 1980 temporarily suspending the advance fixing of export refunds for poultrymeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 6/ 14 Official Journal of the European Communities 10 . 1 . 80 Article 4certificate and channel it as provided for by the rules in the Annex to Regulation (EEC) No 2436/79 . Permission to vary the contract of carriage so that carriage ends in the Community shall be granted only after the stamped certificate has been surrendered to the office of departure . This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 January 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission COMMISSION REGULATION (EEC) No 38/80 of 9 January 1980 temporarily suspending the advance fixing of export refunds for poultrymeat products current refunds applicable to certain products could lead to speculative advance fixing of the refunds ; whereas it is necessary to suspend temporarily the advance fixing of refunds, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for products falling within subheading 02.02 A I of the Common Customs Tariff is hereby suspended during the period 10 to 14 January 1980 . Article 2 This Regulation shall enter into force on 10 January 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 9 Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ^), as amended by Regulation (EEC) No 369/76 (2), Having regard to Council Regulation (EEC) No 2779/75 of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for poultrymeat is characterized by an uncertainty as regards the price ; whereas the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 282, 1 . 11 . 1975 , p. 77 . ( 2 ) OJ No L 45, 21 . 2 . 1976, p. 3 . ( 3 ) OJ No L 282, 1 . 11 . 1975, p. 90 .